        CASE 0:18-cr-00150-DWF-HB Doc. 236 Filed 09/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                              Crim. No. 18-150(1) (DWF/HB)


 UNITED STATES OF AMERICA,              )
                                        )
               Plaintiff,               )    Defendant’s Consolidated Motions in
                                        )    Limine
        vs.                             )
                                        )
 MICHAEL HARI,                          )
                                        )
               Defendant.               )



   Michael Hari, by and through his attorneys, Shannon Elkins and James Becker,

hereby requests that the Court issue an order as follows:

   1. Providing each of the parties 40 minutes of voir dire to question the jury
      regarding background, experiences and potential biases.

   2. Ordering that all firearms be excluded from the courtroom as their appearance,
      functioning and manufacturing are irrelevant and not probative to the Actus Reus
      in the case at hand. FRE 401. And their presence in the courtroom is
      unnecessarily prejudicial to Mr. Hari. FRE 403

   3. Permit Defense Investigators to remain in the Courtroom during testimony in
      order to assist with the defense of Mr. Hari. Similar to the government’s case
      agent, the investigators are needed by defense counsel to follow up on
      information that is derived from testimony and to respond as needed to the
      dynamic situations in trial. The investigators may be called by Mr. Hari as a
      witness in the trial.

   4. Ordering the government to admonish the witnesses as to evidence and testimony
      ruled inadmissible by the Court during pretrial litigation.

   5. Ordering witnesses be sequestered and told not discuss their testimony with each
      other.
       CASE 0:18-cr-00150-DWF-HB Doc. 236 Filed 09/29/20 Page 2 of 2




Dated: September 29, 2020            Respectfully submitted,

                                     s/Shannon Elkins

                                     SHANNON ELKINS
                                     Attorney ID No. 332161
                                     Attorney for Mr. Hari
                                     107 U.S. Courthouse
                                     300 South Fourth Street
                                     Minneapolis, MN 55415

                                     s/James S. Becker

                                     JAMES S. BECKER
                                     Attorney ID No. 388222
                                     Attorney for Mr. Hari
                                     107 U.S. Courthouse
                                     300 South Fourth Street
                                     Minneapolis, MN 55415
